United States Court of Appeals
                                                               Fifth Circuit
                                                              F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                    June 25, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-10743
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CARLOS FRANCO-ACOSTA,

                                     Defendant-Appellant.

                    - - - - - - - - - - - - - - -
Consolidated with



                            No. 06-10745
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BERNARDO FRANCO-ACOSTA,

                                     Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:05-CR-22-1
                       USDC No. 3:05-CR-22-2
                        --------------------
                            No. 06-10743
                          c/w No. 06-10745
                                 -2-

Before KING, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Carlos Franco-Acosta and Bernardo Franco-Acosta appeal their

conditional guilty plea convictions for conspiracy to possess

with intent to distribute cocaine.    The appellants challenge the

district court’s denial of their motions to suppress their oral

statements and the cocaine seized following a search of Carlos

Franco-Acosta’s airplane.

     As part of their plea agreements, the appellants reserved

their rights to challenge the denial of their suppression motions

only as to the cocaine.    The appellants’s plea agreements

specifically provided that they were not reserving their rights

to challenge the portion of the ruling related to their oral

statements.    Accordingly, any challenge to that portion of the

district court’s ruling is waived by their guilty pleas.      See

United States v. Wise, 179 F.3d 184, 186 (5th Cir. 1999); United

States v. Diaz, 733 F.2d 371, 376 n.2 (5th Cir. 1984).

     The district court determined that Bernardo Franco-Acosta

lacked standing to challenge the search of the airplane.

Bernardo Franco-Acosta does not challenge this determination on

appeal.   Accordingly, the issue is deemed abandoned.    See United




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10743
                           c/w No. 06-10745
                                  -3-

States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006), cert.

denied, 127 S. Ct. 1505 (2007).

     Carlos Franco-Acosta argues that the district erred in

determining that his verbal consent to a search of his airplane

was knowing, voluntary, and effective.    The testimony of the

agents established that Carlos Franco-Acosta voluntarily

consented to the search following a non-threatening, consensual

encounter with Immigration and Customs Enforcement agents.    There

is no evidence in the record to suggest that Carlos Franco-Acosta

believed that he was not free to refuse to consent to the search.

Thus, under the totality of the circumstances, Carlos Franco-

Acosta’s consent was knowing and voluntary.     See United States v.

Jones, 234 F.3d 234, 242 (5th Cir. 2000).     Moreover, he did not

limit that consent in any way.    See United States v.

Mendoza-Gonzalez, 318 F.3d 663, 667 (5th Cir. 2003).

Accordingly, the district court did not err in denying the motion

to suppress the cocaine.    See Jones, 234 F.3d at 667.

     AFFIRMED.